NOTE 7 - Subsequent Event Applicable to Global Infrastructure Fund On May 19, 2014, substantially all of the assets of the fund were acquired by the T. Rowe Price Real Assets Fund, pursuant to the Agreement and Plan of Reorganization dated January 31, 2014, and approved by fund shareholders on April 30, 2014. The acquisition will continue to provide fund shareholders global investments along with a broader diversification across sectors and a stronger focus on inflation protection, as well as a potentially lower expense ratio.
